Citation Nr: 0931441	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  09-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis, left knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for shell fragment 
wound scar, right cheek, with retained metallic foreign body, 
currently evaluated as 0 percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
concussion, dizziness, and loss of balance.

6.  Whether the RO properly calculated the combined 
evaluation for service-connected disabilities.

7.  Entitlement to an effective date earlier than January 26, 
2006, for the award of a 30 percent evaluation for bilateral 
hearing loss.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

9.  Entitlement to service connection for asthma.
 

ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 
1952, from June 1959 to June 1961, and from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected hearing loss is 
manifested by no greater than Level VII in the right ear and 
Level VI in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.


3.  The Veteran's service-connected traumatic arthritis of 
the left knee is manifested by arthritis and limitation of 
extension to 10 degrees; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, or impairment of the tibia or fibula.

4.  The Veteran's scar on the right cheek is manifested by 
one characteristic of disfigurement:  it is at least one-
quarter inch (0.6 cm.) wide at the widest part.

5.  In December 1985, the RO denied the appellant's claim for 
entitlement to service connection for residuals of head 
injury with symptoms to include residuals of concussion, 
dizziness and loss of balance.  A timely appeal was not 
filed.

6.  The evidence associated with the claims file subsequent 
to the December 1985 rating decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of concussion, dizziness, 
and loss of balance.

7.  At the time of the RO's calculation, the Veteran's 
compensable service-connected disabilities were:  bilateral 
hearing loss, rated 30 percent; shell fragment wound, left 
thigh, rated 20 percent; traumatic arthritis, left knee, 
rated 20 percent; shell fragment wound, right hand, rated 10 
percent; tinnitus, rated 10 percent; shell fragment wound 
scar, right cheek, with retained metallic foreign body, rated 
0 percent; and shell fragment wound scar, right thigh, rated 
0 percent.

8.  The correct combined evaluation of the Veteran's service-
connected disabilities at the time of RO calculation was 60 
percent.

9.  The Veteran filed an informal claim for an increased 
rating for bilateral hearing loss on June 21, 2005; the RO 
accepted a formal claim within one year.

10.  The Veteran's COPD is not related to his active military 
service.

11.  The Veteran's asthma is not related to his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for a rating in excess of 20 percent 
traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2008).  

4.  The criteria for a rating of 10 percent, but no higher, 
for shell fragment wound scar, right cheek, with retained 
metallic foreign body, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 7800 (2008).

5.  The December 1985 rating decision denying entitlement to 
service connection for residuals of head injury with symptoms 
to include residuals of concussion, dizziness and loss of 
balance, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1100 (2008).

6.  The additional evidence presented since the December 1985 
rating decision is not new and material, and the claim for 
entitlement to service connection for residuals of 
concussion, dizziness, and loss of balance, is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2008).

7.  The claim that the RO improperly calculated the combined 
evaluation is without legal merit.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.26 (2008).

8.  An effective date of June 21, 2005, for the grant of an 
increased evaluation for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2008).

9.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2008).

10.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

A.  Bilateral Hearing Loss

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2008).

The Veteran underwent a VA audiological examination in May 
2006.  The examination revealed that the right ear had an 80 
average decibel loss and the left ear had an average of 74 
decibel loss.  Speech discrimination was 60 percent in the 
right ear and 72 percent in the left ear.  Based on these 
findings, the right ear has a Roman Numeral VII loss and the 
left ear has a Roman Numeral VI loss.  38 C.F.R. § 4.85 Table 
VI.  This equates to an evaluation of 30 percent.  38 C.F.R. 
§ 4.85 Table VII.  The test results meet the criteria in 
38 C.F.R. § 4.86 for using the alternative method of 
evaluating exceptional patterns of hearing loss because the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The alternative method also yields 
VII for the right ear and VI for the left ear.  38 C.F.R. 
§ 4.85 Table VIa.  Thus, the 30 percent evaluation is 
correct.

Notations from the May 2006 VA examination indicate that the 
VA examiner elicited information from the Veteran concerning 
the functional effects of his disability under the ordinary 
conditions of daily life as required by the applicable 
regulatory provisions.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10).  
The Veteran reported that he will wear hearing aids for five 
or ten minutes at a time but does not wear them continuously 
because background noise tends to aggravate his symptoms.

An extraschedular rating is not appropriate in this case.  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler rating standards.  There is no evidence 
of record to indicate anything exceptional about the 
Veteran's hearing loss compared to similarly situated 
veterans.  Thus, the schedular rating has been assigned 
appropriately.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Accordingly, the increased benefit sought on appeal is 
denied.

B.   Tinnitus

The Veteran requested an increased rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the request because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under Diagnostic Code 6260.  In Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of 
Appeals for Veterans Claims (Court) had held that the pre-
1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2004), however, the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Also, 38 C.F.R. § 4.86, Diagnostic Code 6260, now 
specifically provides that only a single evaluation is 
assigned for tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Traumatic Arthritis, Left Knee

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

The Veteran underwent a VA examination of his left knee in 
July 2006.  He complained of increased feeling of instability 
and pain.  He could walk six to eight blocks.  A private 
orthopedic surgeon issued him a knee brace, which he has 
discontinued using.  He does not use any cane or crutches.  
He does not describe any locking or swelling.  Stairs are 
difficult.  He cannot squat.  The examiner noted that he does 
not appear to be in any acute distress.  He walks with a 
slight limp favoring the left leg.  He rotates the left leg 
externally when walking.  Range of motion was limited to 10 
degrees extension and 110 degrees flexion.  Pain was noted at 
end of range of flexion.  Crepitus was palpable for flexion 
and extension.  McMurray's and Lachman's tests were negative.  
There was no evidence of any medial collateral ligament 
instability.  Anterior drawer test was within normal limits.

The Veteran's left knee is currently rated 20 percent 
disabling under Diagnostic Code 5010 for arthritis due to 
trauma.  That code directs to Diagnostic Code 5003 for 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  

Disability specific to the knee and leg is rated using 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The 
Veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5257 or 5258.  Under 
DC 5257, a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
appropriate for severe subluxation or lateral instability.  
DC 5258 warrants a 20 percent evaluation for cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain, and effusion into the joint.  Here, objective testing 
during the May 2006 VA examination showed that the Veteran's 
left knee was negative for all these symptoms.  

Under DC 5260, a 10 percent rating is warranted where flexion 
of the leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees, and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  Under DC 5261, a separate 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for extension limited to 15 degrees.  Here, the Veteran's 
extension is limited so that he would be entitled to the 10 
percent rating under DC 5261.  He is already rated 20 percent 
under DC 5010, however, and the rating schedule does not 
allow separate ratings for arthritis and limitation of 
motion.  See DC 5003, Note (1). 

In the absence of evidence of ankylosis (DC 5256), 
symptomatic removal of semilunar cartilage (DC 5259), 
impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263), there is no basis for evaluating the 
Veteran's disability under any other diagnostic code.  See 
38 C.F.R. § 4.71a.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical evidence shows pain symptoms intensify after 
prolonged use.  The Veteran's walking is limited to six to 
eight blocks.  The Veteran's flexion is to 110 degrees with 
pain at the end.  However, there is no evidence of weakened 
movement, atrophy, or incoordination.  The Board finds that 
the current 20 percent rating adequately compensates for the 
DeLuca factors present.  Hence, increased ratings under these 
regulations are not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 2 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the left knee 
disability.  The claim is denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has also considered the extraschedular provisions 
at 38 C.F.R. § 3.321(b)(1).  In this case, however, the 
record does not reflect that the Veteran's left knee 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  The Veteran has 
been retired for several years.  There is no evidence of any 
hospitalizations due to the knee.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

D.  Scar, Right Cheek

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

- Scar is 5 or more inches (13 or more cm.) in length.
- Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
- Surface contour of scar is elevated or depressed on 
palpation.
- Scar is adherent to underlying tissue.
- Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
- Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).
- Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
- Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118. 

There was a May 2006 VA examination of the scar on the right 
cheek.  The examiner described it as a small thickened lump, 
palpable on the right cheek, lateral aspect of lower cheek 
measuring at the 9 - 10 o'clock position above the right 
corner of the upper lip.  The lump was non-tender.  It 
measured 1/2 inch by 1/4 inch in size and was mobile into 
subcutaneous tissue.  There was no asymmetry visible and no 
redness.

A 10 percent rating is warranted here under Diagnostic Code 
7800 because the scar is at least one-quarter inch (0.6 cm.) 
wide at the widest part.  No rating higher than 10 percent is 
warranted because that is the only characteristic of 
disfigurement present under Diagnostic Code 7800.  No rating 
is warranted under Diagnostic Codes 7803-04 because the scar 
is not shown to be unstable or painful on examination.

II.  New and Material Evidence - Residuals of Concussion, 
Dizziness, and Loss of Balance

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The RO's December 1985 final rating decision found that 
service connection was not warranted for residuals of head 
injury because the service treatment records were silent for 
the claimed conditions.  The conditions were not shown in 
service and were not shown to be caused by service-connected 
disabilities.

Since the December 1985 decision, the Veteran has submitted 
several statements.  As the Veteran is a layperson, he is not 
competent to render an opinion on a medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA treatment 
records have also been associated with the claims file.  None 
of the new evidence shows that concussion residuals, 
dizziness, and/or loss of balance began in service nor is 
there a competent opinion addressing whether the condition 
was the result of service.  Thus, it is not material.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for residuals of concussion, dizziness, and loss 
of balance has not been received, the requirements for 
reopening are not met, and the December 1985 rating decision 
remains final.  As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Calculation of Combined Evaluation

The Veteran contends that the RO improperly combined his 
multiple service-connected disability schedular ratings.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein.  See 38 C.F.R. § 4.25 (2008).  The Veteran was 
issued a copy of the Combined Ratings Table in the Statement 
of the Case mailed to him in September 2007.  Table I, 
Combined Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  Thus if 
there are three disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, the combined value for 
the first two will be found opposite 60 and under 40 and is 
76 percent.  This 76 will be combined with 20 and the 
combined value for the three is 81 percent.  This combined 
value will be converted to the nearest degree divisible by 10 
which is 80 percent.  The same procedure will be employed 
when there are four or more disabilities.  38 C.F.R. § 4.25.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26 (2008).

Recognizing that the Veteran's combined evaluation will 
change based on this Board decision and any future potential 
change in individual ratings, the Board's analysis here will 
focus on the propriety of the RO's method of combining the 
individual ratings as they stood at the time of calculation.

At the time of the RO's calculation, the Veteran's 
compensable service-connected disabilities were:  bilateral 
hearing loss, rated 30 percent; shell fragment wound, left 
thigh, rated 20 percent; traumatic arthritis, left knee, 
rated 20 percent; shell fragment wound, right hand, rated 10 
percent; tinnitus, rated 10 percent; shell fragment wound 
scar, right cheek, with retained metallic foreign body, rated 
0 percent; and shell fragment wound scar, right thigh, rated 
0 percent.

The Board has calculated the Veteran's combined evaluation by 
applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
his compensable service-connected disabilities at the time of 
RO computation, as follows:


The 30 percent rating for bilateral hearing loss combined 
with 20 percent for shell fragment wound, left thigh, equals 
44 percent.  The 44 percent combined with 20 percent for 
traumatic arthritis of the left knee equals 55 percent.  The 
55 percent combined with 10 percent for shell fragment wound 
of the right hand equals 60 percent.  The 60 percent combined 
with 10 percent for tinnitus equals 64.  The 0 percent 
ratings for the scars are not combined.  The bilateral factor 
outlined in 38 C.F.R. § 4.26 is not applicable here.  The 
calculated combined percentage of 64 is rounded down to 60 
percent.  Therefore, the combined evaluation of the 
Veteran's service-connected disabilities is 60 percent.  
Thus, the RO correctly applied 38 C.F.R. § 4.25 and § 4.26 in 
calculating the Veteran's current combined evaluation of 60 
percent.

As shown, the RO's calculation of the Veteran's combined 
evaluation for his compensable service-connected disabilities 
was proper, and he was not entitled to a higher combined 
evaluation by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

IV.  Earlier Effective Date - Bilateral Hearing Loss

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

The Veteran contends that his faxed communication to the 
Board, received June 21, 2005, should serve as the effective 
date for the increased evaluation for bilateral hearing loss.

The Board finds that the June 21, 2005 communication is an 
informal claim.  At the time of this communication, the 
Veteran had been service-connected with a noncompensable 
rating for bilateral hearing loss since August 1962.  In the 
communication, the Veteran writes that what he hears is 
garbled.  He states that it interferes with normal living due 
to misunderstanding what the other person is saying or doing.  
After his lengthy list of complaints and above his signature, 
the Veteran asks for 100 percent compensation.  Although this 
communication is hardly a model of clarity, it certainly 
shows that the Veteran believed he was entitled to a higher 
level of compensation for his service-connected hearing loss.  

Following the June 21, 2005 communication, the RO contacted 
the Veteran through written correspondence and phone calls in 
December 2005.  The Veteran was confused about the procedure 
and believed he could file an immediate appeal.  After the RO 
informed the Veteran of the correct procedure, he submitted a 
letter that the RO accepted as a formal claim on January 26, 
2006.  The RO promptly sent a duty to assist letter on 
February 16, 2006.

Because the RO accepted a formal claim within one year of the 
Veteran's informal claim filed on June 21, 2005, it will be 
considered filed as of the date of receipt of the informal 
claim.  Thus, the effective date for the increased evaluation 
for bilateral hearing loss is June 21, 2005.

V.  Service Connection - COPD, Asthma

To reiterate for the sake of clarity, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his current COPD and asthma 
resulted from pneumonia, gangrene, and underlying infections 
that he suffered after being wounded in combat in April 1951.

The Board denied service connection for residuals of 
pneumonia in March 1981.  In July 1982, the Board 
reconsidered the issue and affirmed the denial.  Service 
treatment records from September 1951 show that the Veteran 
was diagnosed with pneumonia, lobar, not elsewhere 
classified, organism undetermined.  As the Board noted in 
March 1981, the condition healed, and being acute and 
transitory, and temporary in nature, resolved during his 
service without any residual disability.  A VA examination 
conducted in connection with that claim revealed that there 
was no pathology that would support a grant of service 
connection.

The service treatment records show no other complaints, 
diagnosis, or treatment regarding the lungs or airways.  The 
Veteran was able to enlist for two additional periods of 
active duty service after the episode of lobar pneumonia in 
September 1951.

The Veteran has current diagnoses of COPD and asthma.  He 
submitted a copy of an August 2007 application for disabled 
parking.  The application cites COPD and asthma and was 
signed by the Veteran's private physician.

There is no competent evidence showing that the Veteran's 
COPD and asthma were incurred in service.  There is no 
continuity of symptomatology.  The Board's March 1981 
decision noted that there were no residuals of the one 
respiratory disorder in service.  This was 30 years after the 
disease in service.  Now, approximately 58 years after the 
disease in service, there is still no medical evidence to 
support a nexus between service and the current diagnoses of 
COPD and asthma.  The Veteran argues that there is a 
connection.  However, as stated above, the Veteran is a 
layperson and is not competent to render an opinion on a 
medical matter.  See Espiritu, supra.  Thus, the claims of 
service connection for COPD and asthma must be denied.

VI.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in February 2006 and September 2007 of the 
information and evidence needed to substantiate and complete 
claims for increased ratings and service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain. 

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (regarding the 
appropriate disability rating and effective date of any grant 
of benefits), in March 2006.  To whatever extent more timely 
notice was required or whether more specific notice was 
required under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning the specific notice to be given in claims 
for increase), the Board finds no prejudice to the appellant 
in proceeding with the present decision.  He appealed the 
disability evaluations assigned.  He was given the specific 
requirements for an increased rating for the disabilities at 
issue in the rating decision and in the statement of the 
case, so he had actual notice of those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations where appropriate.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The RO did not conduct a VA examination for the service 
connection claims of COPD and asthma because VA's duty to 
assist does not require an examination under these 
circumstances.  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  Here, all the competent 
medical evidence showed that COPD and asthma were not 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  An 
additional VA examination could not have assisted the Veteran 
in overcoming the strong evidence against his claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

An evaluation in excess of 30 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 20 percent for traumatic 
arthritis, left knee, is denied.

An evaluation of 10 percent is granted for shell fragment 
wound scar, right cheek, with retained metallic foreign body, 
subject to the laws and regulations governing the payment of 
monetary benefits.

New and material evidence not having been submitted, 
reopening of the claim for service connection for residuals 
of concussion, dizziness, and loss of balance, is denied.

The RO's computation of the Veteran's combined evaluation was 
proper, and the appeal as to this issue is denied.

Entitlement to an effective date of June 21, 2005 for the 
award of an increased evaluation for bilateral hearing loss 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for asthma is denied.




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


